Citation Nr: 1609814	
Decision Date: 03/11/16    Archive Date: 03/22/16

DOCKET NO.  09-37 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an effective date prior to December 16, 2005 for service connection for chronic left shoulder tendonitis.

2.  Entitlement to an effective date prior to December 16, 2005 for service connection for right shoulder tendonitis.

3.  Entitlement to an effective date prior to December 16, 2005 for service connection for chronic lumbar spine strain.

4.  Entitlement to an effective date prior to December 16, 2005 for service connection for chronic cervical spine strain.

5.  Entitlement to an effective date prior to December 16, 2005 for service connection for residuals of a nondisplaced fracture of the left distal talus with partial amputation distal big toe and surgical removal of accessory navicular bone.

6.  Entitlement to an effective date prior to December 16, 2005 for service connection for tinnitus.

7.  Entitlement to an effective date prior to December 16, 2005 for service connection for abdominal surgical scar, status post appendectomy.

8.  Entitlement to an initial disability rating (or evaluation) in excess of 20 percent for chronic left shoulder tendonitis.

9.  Entitlement to a higher (compensable) initial disability rating (or evaluation) for right shoulder tendonitis.

10.  Entitlement to an initial disability rating (or evaluation) in excess of 20 percent for chronic lumbar spine strain.

11.  Entitlement to an initial disability rating (or evaluation) in excess of 20 percent for chronic cervical spine strain.

12.  Entitlement to an initial disability rating (or evaluation) in excess of 10 percent for residuals of a nondisplaced fracture of the left distal talus with partial amputation distal big toe and surgical removal of accessory navicular bone.

13.  Entitlement to a higher (compensable) initial disability rating (or evaluation) for abdominal surgical scar, status post appendectomy.

14.  Entitlement to service connection for a left knee disorder.

15.  Entitlement to service connection for a right elbow disorder.

16.  Entitlement to service connection for a respiratory disorder, to include emphysema.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from June 1967 to May 1971, from April 1991 to April 1992, and from November 2001 to December 2001, as well as additional service in the Air National Guard. 

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  A claim for service connection for intervertebral disc syndrome (low back), myofascial pain syndrome, right shoulder rotator cuff tendonitis, neck, left shoulder, right elbow, left knee, and left foot disorders, emphysema, tinnitus, and residuals of an in-service abdominal surgery was received by VA in December 2005. 

The August 2008 rating decision, in pertinent part, (1) granted service connection for chronic cervical strain, chronic low back disability, and chronic left shoulder tendonitis, and assigned 20 percent initial disability ratings, (2) granted service connection for residuals of a nondisplaced fracture of the left distal talus with partial amputation distal big toe and surgical removal accessory navicular bone and tinnitus, and assigned 10 percent initial disability ratings, (3) granted service connection for abdominal surgical scar, status post appendectomy and right shoulder tendonitis, and assigned noncompensable (0 percent) initial disability ratings, and (4) denied service connection for a chronic right elbow disability, chronic left knee disability, and emphysema, X-ray indication of lung nodule.  The initial disability ratings were all made effective December 16, 2005 (the date the service connection claim was received by VA).   

In June 2008, the Veteran filed a timely notice of disagreement with the initial disability ratings and effective dates assigned for service connection for the chronic left shoulder tendonitis, right shoulder tendonitis, chronic lumbar spine strain, chronic cervical spine strain, and left foot and toe disability as well as with the effective date assigned for the grant of service connection for tinnitus.  (The Veteran also expressed disagreement with the initial 10 percent disability rating assigned for tinnitus, but subsequently withdrew that issue at a July 2010 decision review officer (DRO) hearing prior to certification of the appeal to the Board.)  The Veteran also disagreed with the denial of service connection for the left knee disorder, right elbow disorder, and emphysema.  A statement of the case was issued in August 2009.  In September 2009, the Veteran filed a timely substantive appeal (on a VA Form 9) with respect to the issues listed in the August 2009 statement of the case.

In November 2015, the Veteran testified at a Board videoconference hearing at the local RO in Detroit, Michigan, before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing is of record.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Service Personnel Records 

At the November 2015 Board hearing, the Veteran testified that he separated from active duty on November 1, 2005.  See Board hearing transcript at 6.  The Veteran contended that, because he filed within one year of service separation, the effective date for the grant of service connection for the service connected disabilities should be the day after service separation.  See id. at 9-10.  The Veteran also contends that he is entitled to service connection for emphysema because he was diagnosed with a respiratory disorder while on active duty with the Air National Guard; therefore, he contends that emphysema was incurred during active service.  See December 2005 service connection claim. 

A National Guard Report of Separation and Record of Service (on NGB Form 22) reflects that the Veteran had service in the Air National Guard from July 2003 to November 2005.  The service personnel records note that the Veteran was deployed to Iraq from February 2004 to April 2004.  August 2004 treatment records note that CT scans of the thoracic spine revealed scattered emphysematous changes in the lungs.  An August 2005 service personnel record notes that the Veteran's "duty period" was amended to run from June 2004 to September 2005.  A DD Form 214 reflecting active duty during any of the period from July 2003 to November 2005 has not been associated with the claims file.  

The Board finds that obtaining any outstanding DD Form 214 (or other service personnel records showing active duty during any part of the period from July 2003 to November 2005) is necessary prior to adjudicating the issues on appeal because such records could provide evidence that the Veteran was diagnosed with a respiratory disorder during active service or filed the service connection claim within one year of service separation, which would impact the earlier effective date issues currently on appeal.  As such, the AOJ should attempt to obtain any outstanding service personnel records and verify the periods of active duty.

VA and Private Treatment Records 

VA has a duty to assist claimants by gathering all pertinent records of VA treatment and making reasonable efforts to obtain private medical records.  38 U.S.C.A.	 § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  At the November 2015 Board hearing, the Veteran testified that he continued to receive ongoing VA and private treatment for the service-connected disabilities currently on appeal.  See November 2015 Board hearing transcript at 19.  The Veteran testified that he had been diagnosed with left knee osteoarthritis at the Ann Arbor VA Medical Center (VAMC).  See id.  In the August 2007 rating decision, the RO denied service connection for a left knee disorder because the evidence did not reflect a current left knee disability.  

Further, in an August 2014 written statement, the representative indicated that the Veteran continues to seek treatment for all the disabilities currently on appeal.  In December 2015, the Veteran submitted a list of private doctors and ongoing treatment.  VA treatment records dated after 2006 or private treatment records dated after October 2010 that relate to treatment for the disabilities currently on appeal have not been associated with the claims file.  The AOJ should attempt to obtain any outstanding VA or private treatment records related to the issues on appeal.  

Initial Disability Ratings 

At the November 2015 Board hearing, the Veteran contended generally that the service-connected disabilities had worsened from what was reflected by the evidence of record.  The Veteran also specifically contended that symptoms of the cervical spine, lumbar spine, and left foot/toe disabilities had increased in severity.  See November 2015 Board hearing transcript at 10 (cervical spine), 13 (left foot/toe), 15 (lumbar spine).  The most recent VA examination report associated with the service-connected left shoulder, right shoulder, and left foot/toe disabilities and abdominal scar is dated in April 2006.  The most recent VA examination report associated with the service-connected lumbar and cervical spine disabilities is dated in September 2010.  

The Board finds that further examination is required so the decision is based on a record that contains a current examination.  An examination too remote for rating purposes cannot be considered "contemporaneous."  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991) (where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination).      


Service Connection for Left Knee Disorder

The Veteran essentially contends that he injured his left knee when he slipped during the mortar attack during service.  See December 2005 service connection claim.  The Veteran contends that he has a currently diagnosed left knee disability, specifically arthritis, which was caused by the in-service left knee injury.  See November 2015 Board hearing transcript at 19.   An October 2004 service treatment record notes that the Veteran injured his left knee and left foot during service in March 2004.

At the April 2006 VA examination, the Veteran reported that he hurt his left knee when he slipped during a rocket attack while deployed in Iraq.  The VA examiner did not render a diagnosis of a current left knee disability.  At the November 2015 Board hearing, the Veteran testified that his doctors, subsequent to the April 2006 VA examination, diagnosed him with left knee osteoarthritis.  Based on the above, the Board finds that an additional VA opinion is necessary as there remains some question as to whether the Veteran has a current left knee disability and the etiology of any currently diagnosed left knee disabilities.  38 C.F.R. § 3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).   

Service Connection for a Right Elbow Disorder

The Veteran contends that his right elbow was injured by shrapnel during combat in Vietnam.  The Veteran contends that the current right elbow disability is related to this in-service shrapnel injury.  See September 2009 substantive appeal (on a VA Form 9).  Alternatively, the Veteran contends that the current right elbow disability is related to a June 2004 motor vehicle accident that was determined to be in the line of duty.  See November 2015 Board hearing transcript at 14-15; see also June 2004 line of duty determination.   

At the April 2006 VA examination, the Veteran reported right elbow pain, but no history of a right elbow injury is recorded on the April 2006 VA examination report.  The VA examiner diagnosed chronic tendonitis of the right elbow.  The VA examiner also diagnosed other disabilities for which service connection subsequently was granted.  The VA examiner opined generally that the "current subjective complaints a well as objective findings are at least as likely as not related to [the Veteran's] military service."  

The April 2006 VA examiner did not provide any rationale for this opinion or indicate how the diagnosed right elbow disability was related to active service.  In fact, the VA examiner did not even specifically state that the right elbow disability was related to service just generally that the "subjective complaints" and "objective findings" were related to service.  (The April 2006 VA examination reflects five diagnosed disabilities and multiple subjective reports from the Veteran.)  A medical opinion that is unsupported and unexplained is purely speculative and does not provide the degree of certainty required for medical nexus evidence.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

Further, an April 2006 VA respiratory examination report notes "no significant shrapnel scars."  The Board finds that it is unclear from the examination report whether the Veteran has shrapnel scars on the right elbow.  Based on the above, the Board finds that an additional VA opinion is necessary as there remains some question as to the etiology of the claimed right elbow disorder.  38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 83-86.   

Service Connection for a Respiratory Disorder

At the April 2006 VA respiratory examination, the Veteran reported that, after undergoing a regular physical in 2000 or 2001, he was told that he had mild emphysematous changes, but was completely asymptomatic until 2005.  The VA examination report notes a diagnosis of chronic bronchitis. 

At the November 2015 Board hearing, the Veteran testified that he was exposed to environmental hazards during service in Iraq, Kuwait, and Vietnam.  See November 2015 Board hearing transcript at 16.  The Veteran contended that he has chronic obstructive pulmonary disorder (COPD) due to these exposures.  On an April 2004 post-deployment health assessment (after deployment to Iraq from February to April 2004), the Veteran reported often being exposed to sand and dust and sometimes being exposed to smoke from oil fire and burning trash or feces.  The Veteran, as a layperson, is competent to report observable events and injuries, including that he was exposed to dust, sand, and other particulate matter while deployed in Iraq.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  

No VA or private  medical opinion has been obtained with regard to whether the claimed respiratory disorder was incurred in or caused by service, to include in-service exposure to environmental hazards during service.  Based on the above, the Board finds that a VA examination is necessary as there remains some question as to etiology of the respiratory disorder.  38 C.F.R. § 3.159(c)(4); McLendon, supra.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should attempt to verify any and all periods of active duty from July 2003 to November 2005, to include obtaining any outstanding DD Form 214 or other service personnel records reflecting active duty during this period.

2.  The AOJ should obtain and associate with the record all outstanding VA treatment records pertaining to left shoulder, right shoulder, lumbar spine, cervical spine, left foot and toe, left knee, right elbow, and respiratory disorders, and abdominal scar, specifically any treatment records dated after 2006.

3.  The AOJ should contact the Veteran and request he identify the names, addresses, and approximate dates of treatment for all health care providers who have treated him for left shoulder, right shoulder, lumbar spine, cervical spine, left foot and toe, left knee, right elbow, and respiratory disorders, and abdominal scar (and not already of record), specifically any private treatment dated after October 2010.

The AOJ should ask the Veteran to provide the copies of any private treatment records he has received with regard to treatment for left shoulder, right shoulder, lumbar spine, cervical spine, left foot and toe, left knee, right elbow, and respiratory disorders, and abdominal scar, or the appropriate authorizations so that the AOJ can obtain these records on the Veteran's behalf.  The AOJ should request copies of any private treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.  All reasonable attempts should be made to obtain these records.  

4.  Then, schedule a VA examination(s) to assist in determining the current severity of the service-connected left shoulder, right shoulder, lumbar spine, cervical spine, left foot and toe disabilities, and abdominal scar and the etiology of the claimed left knee, right elbow, and respiratory disorders.  The VA examiner should review the evidence associated with the record.  All indicated tests and studies should be conducted.  

The VA examiner should diagnosis all left knee, right elbow, and respiratory disabilities.  The VA examiner, based upon a review of all the record (including service treatment records, post-service treatment records, history of the Veteran, and clinical findings), should offer the following opinions with supporting rationale:

Is it at least as likely as not (50 percent or greater probability) that each current diagnosed left knee, right elbow, and respiratory disability was incurred in or caused by active service?  

The VA examiner should note and discuss (1) the March 2004 left lower extremity injury, including the October 2004 service treatment record noting that the Veteran injured his left knee at the time of the in-service injury, (2) the June 2004 motor vehicle accident, including the June 2004 line of duty determination noting a "right arm injury", and (3) lay statements that the Veteran sustained a right elbow shrapnel injury during service in Vietnam, including any relevant service treatment records.  For purposes of the requested opinion, the VA examiner should assume as fact that the Veteran was exposed to particulate matter, including dust and sand, while deployed in Iraq from February to April 2004.

5.  Then, readjudicate the issues on appeal.  If any part of the appeal remains denied, provide the Veteran and representative with a supplemental statement of the case and allow an appropriate time for response.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




